Opinion by
Mr. Justice McCollum,
The question on this appeal is whether the assistant district attorney of Allegheny county is entitled to a salary of $1,500 a year or to a salary of $4,000 a year. In 1871 his salary was fixed at the former sum and it has been regularly paid to him since. It is his salary now, unless the Act of 1891, P. L. 314 has changed it. The court below held that the salary as fixed by the act of 1871 had not been changed by subsequent legislation, and entered a judgment accordingly.
The act of 1891 fixes the salary of the first assistant district attorney in counties haying over 500,000 and less than 800,000 inhabitants at $4,000 a year, and the contention of the plaintiff is that as he is the only assistant district attorney in Allegheny county he must be considered as within the puryiew of the act and entitled to the salary attached to the office of first assistant district attorney in counties of this class. The contention however assumes too much. It is not a necessary conclusion from the undisputed fact on which he relies that he is entitled to the salary he claims. The duties which pertain to the office he now holds are specifically defined by the act which created it, and they have not been changed by the act of 1891 or any other act. The office was created for Allegheny county by the Act of February 6,1867, P. L. 140. No other county in the commonwealth has such an office. In Com. v. Grier, 152 Pa. 183, Ewing, P. J., said of it: “ The office of assistant district attorney in Allegheny county is an anomaly in the law of Pennsylvania. The office was created in fact for a special purpose and lias been continued because it is difficult to repeal such an *219act. The officer is in no way dependent on the district attorney nor accountable to him, nor can he be called on officially to assist him. The duties are specified in the act and he is made an assistant only in name.”
It is an elective office and the person chosen to fill it is entitled to hold it for the term of three years, subject however to removal therefrom for such causes as authorize the removal of a district attorney. The duties of it are defined in section 5 of the act which created it, as follows: “ It shall be the duty of said assistant district attorney to attend to all preliminary hearings in criminal cases arising in said county when the public interests may require it; to prepare all bills of indictment for offenses cognizable in the courts having jurisdiction thereof within said county, and to submit the saíne to the grand jury with the commonwealth’s testimony, and to affix to said bill of indictment the name of the district attorney; Provided, that nothing herein contained shall interfere with the right of the district attorney to prepare a bill of indictment ex officio as heretofore when proper occasion may arise.” By the act of 1867 the assistant district attorney was allowed as compensation for his services, one third of the fees pertaining to the district attorney’s office. By the Act of 1871, P. L. 476, these fees when collected were payable into the county treasury, the salary of the district attorney was fixed at |4,000, and the salary of the assistant district attorney at 11,500. The act of 1891 if applicable to the anomalous office of assistant district attorney of Allegheny county would add 166g- per cent to the salary of the plaintiff while it adds but 50 per cent to the salary of the district attorney.
It seems to us that the assistant district attorney of Allegheny county is not a first assistant district attorney within the scope and meaning of the act of 1891. As we have already seen, his duties are limited to preliminary hearings in criminal cases; to the preparation of and affixing the name of the district attorney to the bills of indictment and to the submission of the same with the commonwealth’s testimony to the grand jury. In the performance of these duties he is in no sense subordinate to the district attorney, but on the contrary he is absolutely independent of him. He cannot be officially called to the assistance of the district attorney in the performance of the duties that remain *220■to him. This, we think, is not the kind of assistant district attorney who is entitled to the salary which the plaintiff now claims. In our opinion the legislature in fixing the salary of a first assistant district attorney had in view an officer who was an assistant of and subject to the district attorney in the performance of the duties of his office and not an officer who was independent of the district attorney, and whose duties were defined by a special act. As we think that the act of 1891 has no application to the office of assistant district attorney created for Allegheny county by the act of February 6, 1867, it is not nec-. essary to consider whether the plaintiff now holds a salaried office or a fee office. We may sajr however that as we understand the facts the incumbent of the office has received no fees for his services since 1871, and that since that time the county has paid to him the full salary of $1,500 a year. We do not discover in the act of 1871 nor in any subsequent act anything to warrant a conclusion that he is now entitled to fees.
Judgment affirmed.